Order entered June 3, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00596-CV

                        IN RE REGINALD ARLEIGH NOBLE, Relator

                   Original Proceeding from the Criminal District Court No. 4
                                     Dallas County, Texas
                               Trial Court Cause No. F-0050025

                                           ORDER
                           Before Justices Brown, Schenck, and Reichek

        Based on the Court’s opinion of this date, we DISMISS this original proceeding for want

of jurisdiction.


                                                      /s/   ADA BROWN
                                                            JUSTICE